DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 11/01/2021 have been entered.
Response to Arguments
Applicant’s arguments, filed 11/01/2021, have been fully considered.
Applicant traverses the rejection of claims 1-2 under 35 U.S.C. 112(b).  In particular, Applicant argues that “the terms ‘no sharp’ and ‘wide and gentle’ are clearly defined” in the Specification, pointing to paragraph 0010 which states:
“It is well known to those skilled in the art that amorphous form is a thermodynamic high-energy state, which is a thermodynamically metastable structure. The basic particles constituting the compound exhibit a random arrangement in three-dimensional space. X-ray powder diffraction spectrum is one of the most intuitive means for determining an amorphous form. In particular, when a compound exists in an amorphous form, its X-ray powder diffraction pattern usually shows no sharp diffraction peak, that is, the XRPD spectrum appears to have no diffraction peak, or one or several wide and gentle diffraction peaks (often called as ‘steamed bun peaks’ in the art). Those skilled in the art can understand that the wide and gentle diffraction peaks in the spectrum of amorphous form are relative to the narrow and sharp diffraction peaks in the XRPD spectrum of crystals. In general, the wide and gentle diffraction peaks in the XRPD spectrum of the amorphous form may have 2Ɵ angles with a span of 5° or even more”

Applicant argues that, “[b]ased on the above description, one of ordinary skill in the art can understand that terms ‘no sharp’ and ‘wide and gentle’ are relative to the narrow and sharp diffraction peaks in the XRPD spectrum of crystals”.
The argument is not found persuasive.  Figure 1 of the instant Specification, which shows “a Cu-Kα radiated XRPD spectrogram of the amorphous form of the compound of formula (I)” 

    PNG
    media_image1.png
    546
    616
    media_image1.png
    Greyscale

Even if one were to limit the “X-ray powder diffraction pattern” not having “any sharp diffraction peak” (as recited by claim 1) to a general XRPD pattern formed by the collection of the numerous “sharp” peaks disclosed in Figure (1), this general pattern would still contain what would be reasonably considered “sharp” peaks, as follows (shown overlapping Figure (1) (left), and without Figure (1) (right)):

    PNG
    media_image2.png
    368
    456
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    322
    438
    media_image3.png
    Greyscale

    That one could reasonably consider the XRPD pattern of Figure (1) as containing “sharp” diffraction peaks, as well as the general pattern formed by the collection of the numerous “sharp” peaks in Figure (1) as containing “sharp” diffraction peaks, further demonstrates the relative nature of the term.  As such, claim 1 is MAINTAINED rejected.
Claim 2 is similarly MAINTAINED rejected.  Again, Figure (1) contains numerous “sharp” diffraction peaks that would not be reasonably considered to comprise “a wide and gentle diffraction peak at a 2Ɵ angle between 10o - 25o”, as recited by claim 2.  The same is true of the general pattern formed by the collection of the numerous “sharp” peaks in Figure (1).  Again, that one could reasonably consider the XRPD pattern of Figure (1) as lacking a wide and gentle diffraction peak at a 2Ɵ angle between 10o - 25o”, as well as the general pattern formed by the collection of the numerous “sharp” peaks in Figure (1) as lacking “a wide and gentle diffraction peak at a 2Ɵ angle between 10o - 25o”, further demonstrates the relative nature of the term. Indeed, even the disclosure in the Specification that “the wide and gentle diffraction peaks in the spectrum of amorphous form are relative to the narrow and sharp diffraction peaks in the XRPD spectrum of crystals” indicates the relative nature of the term.  As such, claim 2 is also MAINTAINED rejected.

Allowable Subject Matter
The instantly claimed amorphous compound has been searched.  Compounds of Formula (I) are taught by Yuan et al (WO 2018/010656; of record) which is a WIPO published PCT application that designated the US and has a filing date of 7/12/2017, further claiming priority to 7/12/2016 based on CN 2016 10547500.6 and, as such, constitutes prior art under 102(a)(2).  However, Zhigan Jiang, Hiying He, Xiao Zhang, Li Jian and Shuhui Chen are named inventors in both the instant Application and Yuan et al.  As such, Yuan et al is exempted as prior art under 102(b)(2)(A).
As such, the instantly claimed compounds are determined to be free of the art and non-obvious.  However, as noted below, claims 1-2 are rejected under 35 U.S.C. 112(b).  Replacing the instant claims 1-7 with the following claims 1-5 would place said claims in condition for ALLOWANCE:
Claim 1:	An amorphous form of a compound represented by formula (I), 

    PNG
    media_image4.png
    135
    232
    media_image4.png
    Greyscale

wherein the X-ray powder diffraction pattern is shown in Figure 1.
Claim 2:	The amorphous form according to claim 1, wherein a differential scanning calorimetry curve of the amorphous form has starting points of two endothermic peaks at 69.28+3oC and 239.33+3oC.
Claim 3:	The amorphous form according to claim 2, wherein a DSC pattern of the amorphous form is shown in Figure 2.
Claim 4:	The amorphous form according to claim 1, wherein a thermogravimetric analysis curve of the amorphous form has a weight loss reached 0.9958% at 120.00+3oC.
Claim 5:	The amorphous form according to claim 4, wherein a TGA pattern of the amorphous form is shown in Figure 3.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 are MAINTAINED rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
The terms “sharp” in claim 1 and “wide and gentle” in claim 2 are relative terms which renders the claims indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As such, claims 1-2 are rejected.
Claim Objections
Claims 3-7 are objected to as depending from a rejected base claim.
Conclusion
No new ground(s) of rejection are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611